The opinion states that "no claim is made that the evidence does not warrant the verdict."1 That statement is erroneous to the extent that both by assignment of error and some argument the sufficiency of the evidence was questioned. However, our consideration of the record led us to the view that there was no reasonable basis for that position. The opinion, in justice to counsel for appellants, should stand corrected accordingly. With this comment, the petition for rehearing is denied.
1 See page 506, supra. *Page 509